DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office action is responsive to the amendment filed 10/29/2021 for application 16590666.  Claims 3 & 8-20 are canceled by Applicant.  Claims 21-24 are newly presented by Applicant.  Claims 1-2, 4-7, & 21-24 are pending.

Response to Arguments
Applicant’s arguments with respect to all claims have been considered but are moot in view of the examiner’s amendment below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with John Siragusa on 11/8/2021.
The application has been amended as follows: 
IN THE CLAIMS:
1.  A lubrication system for a turbofan engine comprising: 
a pump for driving lubricant through a lubrication circuit, wherein the lubrication circuit includes a first lubricant line for providing a first flow of lubricant to a first portion of a speed change device and a second lubricant line for providing a second flow of lubricant to a second portion of the speed change device; 
at least one sensor for generating a signal indicative of an engine operating condition; 

a second valve for controlling the second flow of lubricant to the second portion of the speed change device through the lubrication circuit; and 
a controller for controlling operation of the first valve and the second valve based on the engine operating condition, wherein the controller is configured to vary each of the first flow of lubricant to the first portion of the speed change device and the second flow of lubricant to the second portion of the speed change device based on a plurality of predefined lubricant flow rates corresponding to the engine operating condition, wherein the plurality of predefined lubricant flow rates vary over a range of engine power settings during operation of the turbofan, the second flow of lubricant to the second portion of the speed change device being varied independent of the variation of the first flow of lubricant to the first portion of the speed change device.  

24. - - CANCELED - - 

Allowable Subject Matter
Claims 1-2, 4-7, & 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Independent Claim 1, the prior art fails to teach, in combination with the other limitations of the claim, the plurality of predefined lubricant flow rates vary over a range of engine power settings during operation of the turbofan.
The closest prior art is Stearns 8261527 and Care 20060081419.  Stearns teaches (Fig. 2) feeding lubricant independently to bearings (152) and gears (154), respectively, of a speed change device (Fig. 1, geared architecture 48).  Stearns teaches a valve (92) for varying lubricant flow to the fan drive gears and due to the operation of pump 70, the output to bearings 152 will vary.  Thus lubricant supply to the bearings and gears will both be varied due to the operation of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J WALTHOUR whose telephone number is (571)272-4999. The examiner can normally be reached Monday-Friday, 10 a.m.-6 p.m. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 








/SCOTT J WALTHOUR/Primary Examiner, Art Unit 3741